
	

115 SRES 635 IS: Calling for the immediate release of unjustly imprisoned Myanmar journalists Wa Lone and Kyaw Soe Oo, and expressing concern over the overall deterioration in freedom of the press in Myanmar.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 635
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Merkley (for himself, Mr. Rubio, Mr. Young, Ms. Warren, Mr. Coons, Mr. Durbin, Mr. Cardin, Mr. Lankford, Mr. Wyden, Ms. Collins, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Calling for the immediate release of unjustly imprisoned Myanmar journalists Wa Lone and Kyaw Soe
			 Oo, and expressing concern over the overall deterioration in freedom of
			 the press in Myanmar.
	
	
 Whereas the first amendment to the Constitution of the United States enshrines press freedom as a foundational element of American democracy, declaring that Congress shall make no law … abridging the freedom of speech, or of the press;
 Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted on December 10, 1948, by the United Nations General Assembly, enshrines press freedom as a vital aspect of universal human rights;
 Whereas the Department of State's annual Human Rights Report on Burma for the year 2017 states that—
 (1)legal provisions that allow the government to manipulate the courts for political ends, and these provisions were sometimes used to deprive citizens of due process and the right to a fair trial, particularly with regards to the freedom of expression;
 (2)The government continued to detain and arrest journalists, activists, and critics of the government and the military during the year.; and
 (3)Threats against and arrests of journalists increased … Freedom of expression was more restricted during the year compared with 2016. This included a higher number of detentions of journalists using various laws, including laws carrying more severe punishments than those used previously.;
 Whereas, according to PEN America, the discontinuation of Radio Free Asia’s broadcasting in Myanmar on a domestic channel constitutes a further shrinking of the space for free expression in the country;
 Whereas, additionally, PEN America reports that— (1)there continues to be increased legal threats, imprisonment and physical harassment of journalists;
 (2)there continues to be restrictions on the ability to report from and receive information on conflict areas; and
 (3)the lack of reform of media laws and institutions driving a decline in media freedom; Whereas, beginning in late August 2017, a concerted campaign directed by the Tatmadaw, the official name of the armed forces of Myanmar, was carried out to assault, kill, rape, burn villages, and force Rohingya to flee from Myanmar to Bangladesh;
 Whereas approximately 700,000 Rohingya people have fled Myanmar in a period of almost 12 months; Whereas a 160-page report issued July 19, 2018, by the human rights organization Fortify Rights finds that at least 27 Myanmar Army battalions, comprising up to 11,000 soldiers, along with at least three combat police battalions, comprising an estimated 900 police personnel, were involved in the attacks in northern Rakhine State beginning in August 2017, and further finds that these attacks constitute preparatory action for genocide and crimes against humanity and finds that there are reasonable grounds to believe the Myanmar Army, Myanmar Police Force, border guards, and non-Rohingya civilian perpetrators committed atrocities that constitute genocide and crimes against humanity and should be held liable for those crimes;
 Whereas earlier Fortify Rights reports have documented the systematic use of torture by Myanmar authorities against Kachin civilians in Kachin State and northern Shan State from June 2011 to April 2014;
 Whereas the August 2018 United Nations report of the Independent International Fact-Finding Mission on Myanmar Report states, in paragraph 87 that the Mission concluded […] that there is sufficient information to warrant the investigation and prosecution of senior officials in the Tatmadaw chain of command, so that a competent court can determine their liability for genocide in relation to the situation in Rakhine State;
 Whereas, on August 28, 2018, United States Ambassador to the United Nations Nikki Haley reported to the United Nations Security Council that the Department of State had conducted interviews with 1,024 Rohingya refugees in camps throughout Cox’s Bazar refugee camp and that the results of the interviews were consistent with the United Nations Independent international fact-finding mission on Myanmar;
 Whereas, on September 2, 2017, as part of this brutal campaign, Myanmar security forces aided by local Buddhist villagers in the village of Inn Din in Rakhine state detained and then murdered 10 Rohingya men;
 Whereas, Reuters, a highly reputable worldwide news gathering organization, discovered this atrocity as part of its ongoing reporting on the Myanmar military’s campaign against the Rohingya, and Reuters journalists Wa Lone and Kyaw Soe Oo were doing fact-checking and interviewing eye-witnesses to these and other events;
 Whereas, on December 12, 2017, Wa Lone and Kyaw Soe Oo were arrested by police and later charged with illegally possessing secret government documents under the colonial era Official Secrets Act;
 Whereas Wa Lone and Kyaw Soe Oo have been in custody from December 12, 2017, to the present, including before, during, and after their trial;
 Whereas, one of the key prosecution witnesses in the trial, Police Captain Moe Yan Naing, said in open court on April 20, 2018, that he and others were ordered by the Myanmar police chief to trap Wa Lone by inviting the journalist to meet them at a restaurant and to give him secret documents—a meeting that Wa Lone attended in the company of his colleague, Kyaw Soe Oo, which led to the immediate arrest of the two journalists;
 Whereas Police Captain Moe Yan Naing was subsequently sentenced to one year in jail for violating police discipline;
 Whereas, on September 3, 2018, Yangon northern district judge Ye Lwin ruled that Wa Lone and Kyaw Soe Oo breached the colonial-era Official Secrets Act and sentenced them each to seven years in prison with hard labor;
 Whereas 83 Myanmar civil society organizations have signed a statement condemning the verdict; Whereas the people of Myanmar, with assistance from the Department of State and the United States Agency for International Development, have successfully grown their cadre of ethical and hard hitting journalists, journalists who are adhering to the utmost professional standards and able to uncover the abuses being committed in their own country, and these journalists deserve the international community's support and praise for taking on the risky job of fostering press freedom in their country, however nascent it is;
 Whereas United States Agency for International Development Administrator Mark Green released a statement calling the convictions an enormous setback for democracy and the rule of law in Burma and urge[d] the Government of Burma to protect journalists and press freedom, which are the bedrocks of democracy and peace;
 Whereas Vice President Mike Pence tweeted his concern over the sentence against Wa Lone and Kyaw Soe Oo for “doing their job reporting on the atrocities being committed on the Rohingya people”;
 Whereas United States Ambassador to the United Nations Nikki Haley described the conviction as another terrible stain on the Burmese government and called for their immediate and unconditional release; Whereas freedom of the press enhances public accountability and transparency and therefore promotes adherence to the rule of law and enforcement of universally recognized human rights by all people; and
 Whereas freedom of the press is a key component of democratic governance and activism in civil society: Now, therefore, be it
		
	
 That the Senate— (1)calls for all the convictions against Wa Lone and Kyaw Soe Oo to be nullified, for the similar charges against many other journalists currently awaiting trial to be dropped, and for the immediate and unconditional release of these journalists;
 (2)expresses concern about the Government of Myanmar’s crackdown on journalists and press freedom throughout the country;
 (3)reaffirms the central role that independent and professional journalism plays in strengthening democratic governance, upholding the rule of law, mitigating conflict, and informing public opinion around the world;
 (4)urges the Secretary of State to make a determination whether the actions by the Myanmar military constitute crimes against humanity or genocide and to work with interagency partners to impose targeted sanctions on Myanmar military officials responsible for these heinous acts through existing authorities; and
 (5)calls on the President and the Secretary of State— (A)to reaffirm the importance of a free press in strengthening democratic governance, upholding the rule of law, mitigating conflict, and informing public opinion around the world; and
 (B)to engage immediately and at the highest levels with the Government of My­an­mar, including by encouraging Aung San Suu Kyi to use her influence to secure the immediate and unconditional release of Wa Lone and Kyaw Soe Oo, as United States leadership is critical to this issue.
				
